

Exhibit 10.2
FOURTH AMENDMENT TO LEASE AGREEMENT
THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Fourth Amendment”) is made and
entered into on August 30, 2019 (the "Execution Date") by and between HILLWOOD
ENTERPRISES, L.P., a Texas limited partnership ("Hillwood Enterprises"), and
EXELIXIS, INC., a Delaware corporation (“Tenant”).
RECITALS
A.    Ascentris 105, LLC (“Existing Landlord”) and Tenant are parties to
(i) that certain Lease Agreement dated May 2, 2017 (the “Original Lease”) for
premises consisting of approximately 110,783 square feet of Rentable Area (the
“Original Premises”) in the multiple building project known as 1750 North Loop
Road and 1601, 1701, 1751, 1801 and 1851 Harbor Bay Parkway, Alameda, California
(as further defined in the Original Lease, the “Project”), and (ii) that certain
Agreement for Conditional Option to Amend Lease dated as of May 2, 2017 (the
“Additional 1801 Space Option Agreement”), pursuant to which Tenant had the
right to add Suite 125 consisting of approximately 17,075 square feet of
Rentable Area and depicted on Exhibit A-1 attached to the First Amendment (as
defined below) (the “Additional 1801 Space”) on the first floor of the 1801
Building (as defined in the Original Lease) to the Premises, by amending the
Original Lease.
B.    Existing Landlord and Tenant are parties to that certain First Amendment
to Lease Agreement dated October 16, 2017 (the “First Amendment”), pursuant to
which the Original Premises was expanded to include the Additional 1801 Space
and the premises known as Suite 115 consisting of 2,703 square feet of Rentable
Area and depicted on Exhibit A‑2 attached to the First Amendment (the
“Additional 1751 Space”) on the first floor of the 1751 Building (as defined in
the Original Lease).
C.    Existing Landlord and Tenant are parties to the certain Second Amendment
to Lease Agreement dated June 13, 2018 (the “Second Amendment”), pursuant to
which, among other things, the Premises under the Lease was further expanded to
include the premises known as Suite 150 consisting of 4,204 square feet of
Rentable Area and depicted on Exhibit A‑3 attached to the Second Amendment (the
“Second Amendment Expansion 1751 Space”) on the first floor of the 1751
Building.
D.    Existing Landlord and Tenant are parties to the certain Third Amendment to
Lease Agreement dated April 1, 2019 (the “Third Amendment”), pursuant to which,
among other things, the Tenant agreed to surrender the Additional 1751 Space and
to expand the Premises under the Lease to include the premises known as Suites
100, 120, and 150 and common areas of the building located at 1601 Harbor Bay
Parkway, Alameda, California (the “1601 Building”), consisting of 37,544 square
feet of Rentable Area and depicted on Exhibit A‑3 attached to the Third
Amendment (the “1601 Space”). The 1601 Space comprises the entirety of the 1601
Building.
E.    The Original Premises, as expanded by the Additional 1801 Space, the
Second Amendment Expansion 1751 Space, and the 1601 Space, is hereinafter
referred to as the “Existing Premises.” The Original Lease, as amended by the
First Amendment, the Second Amendment, and the Third Amendment, is hereinafter
referred to as the “Lease.”
F.    Existing Landlord, as seller, and Hillwood Enterprises, as purchaser, have
entered into a purchase and sale agreement for the Project (as the same may be
amended from time to time, the "Contract"). The closing of the acquisition of
the Project pursuant to the terms of the Contract is anticipated to occur on or
about September 27, 2019, subject to extensions as set forth in the Contract (as
such date may be extended, “Closing”). As used herein, (i) the term "Landlord"
shall mean either Hillwood Enterprises or the successor-in-interest to the
rights and obligations of Hillwood Enterprises under the Contract acquiring fee
title to the Project at Closing and (ii) the term “Fourth Amendment Effective
Date” shall mean the date of the Closing.
G.    Hillwood Enterprises’ election to acquire the Project under the Contract
is contingent on Tenant’s agreeing to amend the terms of the Lease as described
in clauses (i), (ii) and (iii) immediately below, and, prior to


1



--------------------------------------------------------------------------------




Closing, Hillwood Enterprises and Tenant desire to enter into this Fourth
Amendment to agree on the terms and conditions upon which the parties will,
conditioned on occurrence of the Closing, (i) extend the Term to expire on
October 31, 2031 (as provided below in Section 3 below), (ii) expand the
Existing Premises to include the premises known as Suites 100, 125, 150, 115,
and 200 and common areas of the building located at 1701 Harbor Bay Parkway,
Alameda, California (the “1701 Building”), consisting of 59,335 square feet of
Rentable Area and depicted on Exhibit A-4 attached hereto (the “1701 Space”),
and (iii) terminate Tenant’s early termination right pursuant to Section 29 of
the Lease. The 1701 Space comprises the entirety of the 1701 Building.
AMENDMENT
NOW THEREFORE, in consideration of good and valuable consideration and the
mutual agreements herein contained, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties do
hereby agree as follows:
1.    Defined Terms. All capitalized terms used but not defined in this Fourth
Amendment will have the meanings set forth for such terms in the Lease. All
terms that are defined in this Fourth Amendment and used in any provisions that
are added to the Lease pursuant to this Fourth Amendment will have the meanings
in the Lease set forth for such terms in this Fourth Amendment.
2.    Delivery and Demise of the 1701 Space.
(a)    Lease of 1701 Space. Subject to the terms, covenants, conditions and
provisions of the Lease, as amended by this Fourth Amendment, Landlord leases to
Tenant and Tenant leases from Landlord the 1701 Space for the remainder of the
Term (as such term is amended in Section 3 below). On the applicable “Start
Dates” (as defined in Section 2(c) below) for the 1701 Space, Landlord shall
Deliver to Tenant, and Tenant shall accept possession of, the applicable
portions of the 1701 Space in the following condition notwithstanding anything
in Section 2.2 of the Lease to the contrary: in its as-is, where-as condition,
provided that the 1701 Space shall be vacant and broom clean and fully
decommissioned with respect to any Hazardous Materials used therein. Landlord
represents that, to Landlord’s knowledge, (a) Suite 100 of the 1701 Space is
currently occupied by a tenant pursuant to a lease (the “Current Suite 100
Lease”), which is set to expire on November 30, 2023; (b) Suite 125 of the 1701
Space is currently occupied by a tenant pursuant to a lease (the “Current
Suite 125 Lease”), which is set to expire on May 31, 2021; (c) Suite 150 of the
1701 Space is currently used for the property management office; and (d) the
Closing is conditioned on the seller under the Contract delivering Suites 115
and 200 of the 1701 Space vacant and unleased at Closing. Landlord will use
commercially reasonable efforts to Deliver (i) Suite 100 of the 1701 Space to
Tenant within 15 days following the date that the tenant under the Current
Suite 100 Lease vacates Suite 100 of the 1701 Space, (ii) Suite 125 of the 1701
Space to Tenant within 15 days following the date that the tenant under the
Current Suite 125 Lease vacates Suite 125 of the 1701 Space, (iii) Suites 115
and 200 of the 1701 Space to Tenant within 15 days after the Closing, and
(iv) Suite 150 of the 1701 Space within 15 days following the date that the
property management office is relocated to an alternative location at the
Project. Landlord shall use commercially reasonable efforts to relocate the
property manager currently occupying Suite 150 of the 1701 Space as soon as
reasonably practical after the Closing. Landlord shall use commercially
reasonable efforts to relocate the tenants currently occupying Suites 100 and
125 of the 1701 Space as soon as reasonably practical after the Closing. Tenant
shall use reasonable efforts to cooperate with Landlord to relocate such
tenants, which efforts shall include, without limitation, negotiating in good
faith with Landlord to vacate a portion of the Premises located in the 1751
Building to make space available to such tenants. Notwithstanding anything to
the contrary herein, until all of the 1701 Space has been Delivered to Tenant,
the 1701 Building shall be considered a Multi User Building and Tenant shall
have the non-exclusive right to use the interior Common Areas within the 1701
Building. Upon the Delivery of the final portion of the 1701 Space, the 1701
Building will be considered a Single User Building fully leased by Tenant and
there shall be no interior Common Areas therein. As used herein, “Landlord’s
knowledge” shall mean the current, actual knowledge of Joseph Ernst without a
duty to investigate or inquire.
(b)    1701 Space Rent Commencement Dates.


2



--------------------------------------------------------------------------------




(i)    Suite 100. Commencing on the date that is 15 days after Landlord Delivers
Suite 100 of the 1701 Space in accordance with Section 2(a), Tenant shall pay
Landlord Base Rent for such space according to Section 8(b) and shall pay
Additional Rent for such space according to Section 3.2 of the Lease.
(ii)    Suite 125. Commencing on the date that is 15 days after Landlord
Delivers Suite 125 of the 1701 Space in accordance with Section 2(a), Tenant
shall pay Landlord Base Rent for such space according to Section 8(b) and shall
pay Additional Rent for such space according to Section 3.2 of the Lease.
(iii)    Suite 150. Commencing on the later of December 1, 2019 and the date
Landlord Delivers Suite 150 of the 1701 Space in accordance with Section 2(a),
Tenant shall pay Landlord Base Rent for such space according to Section 8(b) and
shall pay Additional Rent for such space according to Section 3.2 of the Lease.
(iv)    Suites 115 and 200. Commencing on the later of December 1, 2019 and the
date that Landlord Delivers Suites 115 and 200 of the 1701 Space in accordance
with Section 2(a), Tenant shall pay Landlord Base Rent for such space according
to Section 8(b) and shall pay Additional Rent for such space according to
Section 3.2 of the Lease. 
(c)    Start Dates. “Start Date” with respect to each portion of the 1701 Space
means the date that Landlord Delivers such portion to Tenant. The targeted Start
Dates with respect to the 1701 Space are as follows:
Portion of 1701 Space
Targeted Start Date
Suites 115 and 200
15 days after the Closing
Suite 100
Within 6 months after the Closing
Suite 125
Within 6 months after the Closing
Suite 150
Within 6 months after the Closing



Landlord shall have no liability to Tenant for its failure to deliver any
portion of the 1701 Space to Tenant on the applicable targeted Start Date if a
delay in Delivery is caused by a tenant’s holding over in a portion of the 1701
Space or refusal to relocate from its portion of the 1701 Space, so long as
Landlord is using commercially reasonable efforts to cause such tenant to vacate
or relocate from the applicable portion of the 1701 Space, which commercially
reasonable efforts shall include filing an unlawful detainer action if a tenant
is holding over and such holdover continues for a period in excess of 30 days.


If the Start Date for a specified portion of the 1701 Space has not occurred
within 120 days after the targeted Start Date specified in this Section 1(c),
then Tenant will have the right to terminate the Lease with respect to such
undelivered portion of the 1701 Space (the “Terminated Space”) by delivering
written notice of termination to Landlord not more than 30 days after the end of
such 120‑day period. Upon such termination, Tenant will, upon Landlord’s
request, execute and deliver an agreement in recordable form containing a
release and surrender of all right, title and interest in and to the Terminated
Space except as otherwise provided in this paragraph; neither Landlord nor
Tenant will have any further obligations to each other with respect to the
Terminated Space under this Amendment, including, without limitation, any
obligations to pay for work previously performed in the Terminated Space; all
improvements to the Terminated Space will become and remain the property of
Landlord; Landlord will refund to Tenant any sums paid to Landlord by Tenant for
the Terminated Space in connection with the Lease. Such termination and refund
rights will be Tenant’s sole and exclusive remedies for Landlord’s failure to
deliver any portion of the 1701 Space by the targeted Start Dates described
above other than the right to seek specific performance to enforce Landlord’s
obligations to use commercially reasonable efforts to relocate the tenants in
Suites 100, 125 and 150 of the


3



--------------------------------------------------------------------------------




1701 Space and thereafter deliver such space to Tenant, and Tenant expressly
waives any other rights, claims or remedies that Tenant might otherwise have
against Landlord by reason of Landlord’s failure to deliver any portion of the
1701 Space.


3.    Term. Section 1.1(h) of the Lease is hereby replaced in its entirety with
the following as of the Fourth Amendment Effective Date:
“(h)    “Term” means the duration of this Lease, beginning on February 1, 2018
(the “Commencement Date”) and ending on the “Expiration Date” (as defined
below), unless terminated earlier or extended further as provided in this Lease.
The “Expiration Date” means October 31, 2031.”


4.    Premises. The Lease is hereby amended as follows:
(a)    1701 Space. Effective as of the Fourth Amendment Effective Date (as
defined in Section 26 below), Section 1.1(d) of the Original Lease is hereby
amended by the addition of the following as Section 1.1(d)(v):
“(v)    1701 Space. Premises known as Suites 100, 125, 150, 115 and 200 and
common areas located at the 1701 Building identified on Exhibit A (the “1701
Space”), which constitute the entire 1701 Building and contain approximately
59,335 square feet of the Rentable Area, which shall not be subject to
re‑measurement except as set forth in Section 2.6 below.”
(b)    Rentable Area of the Premises. Effective as of the Fourth Amendment
Effective Date, the last paragraph of Section 1.1(d) of the Original Lease is
hereby amended as follows:
(i)    The Premises contains total square feet of Rentable Area equal to the
total square feet of Rentable Area of the Premises that has been Delivered to
Tenant (see Exhibit A of the Original Lease for the Rentable Area table).
(ii)    The Rentable Area table set forth in Exhibit A of the Original Lease, as
previously replaced, is hereby replaced with the Rentable Area table attached
hereto as Exhibit A-4 of this Fourth Amendment.
5.    1701 Building. Effective as of the Fourth Amendment Effective Date,
Section 1.1(e) of the Original Lease is hereby amended by the addition of the
following as Section 1.1(e)(v):
“(v)    1701 Harbor Bay Parkway, Alameda, California, in which the 1701 Space is
located (the “1701 Building”), which Building contains approximately 59,335
square feet of Rentable Area and is a Single User Building.”
6.    Project. Effective as of the Fourth Amendment Effective Date,
Section 1.1(f) of the Original Lease is hereby amended by replacing “386,283”
with “385,967”.
7.    Exhibits. Effective as of the Fourth Amendment Effective Date, Exhibit A
to the Lease, entitled “Plan Delineating the Premises and Tenant Maintained
Outdoor Areas” is hereby replaced by the updated Exhibit A-4 attached hereto.
8.    Base Rent. Section 1.1(i) of the Original Lease, as previously amended, is
hereby further amended as of the Fourth Amendment Effective Date as follows:
(a)    The Base Rent schedule for the Existing Premises for the remainder of the
Term shall be paid in accordance with the schedules for the Existing Premises
shown on Exhibit B.


4



--------------------------------------------------------------------------------




(b)    Commencing on the dates stated in Section 2(b) above, Base Rent for the
1701 Space, or applicable portion thereof, shall be paid in accordance with the
schedule for the 1701 Space shown on Exhibit B. If the commencement of Base Rent
for a portion of the 1701 Space does not occur on the first day of the month,
then the Base Rent paid during such partial month shall be prorated based on the
number of days in such partial month from and after such Base Rent commencement
date through the end of the month.
9.    Building Shares; Project Shares.
(a)    1801 Project Share. Effective as of the Fourth Amendment Effective Date,
Section 1.1(k)(ii) of the Original Lease is hereby further amended so that the
1801 Project Share is 15.14%, subject to adjustment pursuant to Section 2.6 of
the Original Lease.
(b)    1851 Project Share. Effective as of the Fourth Amendment Effective Date,
Section 1.1(k)(iii) of the Original Lease is hereby further amended so that the
1851 Project Share is 14.89%, subject to adjustment pursuant to Section 2.6 of
the Original Lease.
(c)    1751 Building Share; 1751 Project Share. Effective as of the Fourth
Amendment Effective Date, (i) Section 1.1(e)(i) of the Original Lease is hereby
amended to delete the phrase “74,390 square feet of Rentable Area” and replace
such phrase with “73,854 square feet of Rentable Area”, (ii) Section 1.1(j)(i)
of the Original Lease is amended so that the 1751 Building Share is 21.89%,
subject to adjustment pursuant to Section 2.6 of the Original Lease, and (iii)
Section 1.1(k)(i) of the Original Lease is hereby amended so that the 1751
Project Share is 4.19%, subject to adjustment pursuant to Section 2.6 of the
Original Lease.
(d)    1601 Project Share. Effective as of the Fourth Amendment Effective Date,
Section 1.1(k)(iv) of the Original Lease is hereby amended so that the 1601
Project Share is 9.73%, subject to adjustment pursuant to Section 2.6 of the
Original Lease.
(e)    1701 Building Share; 1701 Project Share. Effective as of the Fourth
Amendment Effective Date, the Lease is hereby amended as follows:
(i)    1701 Building Share. Section 1.1(j) of the Original Lease is hereby
further amended by adding the following as Section 1.1(j)(v):
“(v)    With respect to the 1701 Building, percentage obtained by dividing the
Rentable Area of the 1701 Space which has been Delivered by Landlord by the
total Rentable Area of the 1701 Building and multiplying the resulting quotient
by 100 and rounding to the second decimal place (the “1701 Building Share”). The
1701 Building Share will be 100%, subject to adjustment pursuant to Section 2.6
below.”
(ii)    1701 Project Share. Section 1.1(k) of the Original Lease is hereby
further amended by adding the following as Section 1.1(k)(v):
“(v)    With respect to the 1701 Building, percentage obtained by dividing the
Rentable Area of the 1701 Space which has been Delivered by Landlord by the
total rentable square footage of the Project and multiplying the resulting
quotient by 100 and rounding to the second decimal place (the “1701 Project
Share”). The 1701 Project Share will be 15.37%, subject to adjustment pursuant
to Section 2.6 below.”
(iii)    Notwithstanding the foregoing, prior to the last Start Date of the 1701
Space, the 1701 Building Share and the 1701 Project Share will be adjusted
proportionately to apply only to the portion of the 1701 Space that has been
Delivered to Tenant.


5



--------------------------------------------------------------------------------




10.    Parking; Signage. Effective as of the “Start Date” for Suite 100 of the
1701 Space, Section 19 of the Lease is hereby amended so that Tenant may utilize
up to 14 additional unassigned parking spaces within the Project at no charge.
Effective as of the “Start Date” for Suite 125 of the 1701 Space, Section 19 of
the Lease is hereby amended so that Tenant may utilize up to 8 additional
unassigned parking spaces within the Project at no charge. Effective as of the
“Start Date” for Suite 150 of the 1701 Space, Section 19 of the Lease is hereby
amended so that Tenant may utilize up to 3 additional unassigned parking spaces
within the Project at no charge. Effective as of the “Start Date” for Suites 115
and 200 of the 1701 Space, Section 19 of the Lease is hereby amended so that
Tenant may utilize up to 182 additional unassigned parking spaces within the
Project at no charge. Accordingly, following the “Start Dates” for all 1701
Space and 1601 Space, Tenant may utilize up to 800 unassigned parking spaces
within the Project at no charge. Notwithstanding anything in the Lease to the
contrary, including but not limited to Section 1.3(g) of the Lease, Landlord may
enter parking agreements with an affiliate of Hillwood Enterprises that owns
property adjacent to the east of the Project (the “BTS Site”) to permit a
parking allocation for the buildings at the Project (other than the building
located at 1750 North Loop Road) and the BTS Site of three (3) spaces per 1,000
square feet of building area. Section 21.3 of the Lease is hereby amended so
that Tenant may install exterior signs on the 1601 Building and, effective as of
the first “Start Date” for the 1701 Space, the 1701 Building in accordance with
the terms of Section 21.3 of the Lease. Such signage shall be substantially
similar to the signage at the 1801 Building and the 1851 Building.
11.    Single User Buildings; Excluded and Common Areas. Notwithstanding Section
11 of the Third Amendment or any other provision in the Lease to the contrary,
the 1601 Building and any other Single User Building shall be considered a
Single User Building for the purposes of Article 5 of the Lease (Services and
Utilities; Repair and Maintenance Obligations). Notwithstanding anything in this
Amendment or the Lease (including without limitation Section 1.3(e) of the
Lease) to the contrary, the areas of the 1701 Space shown as “Restricted Common
Area” on Exhibit A-4 (the “Restricted Common Areas”) shall be deemed to be
Common Areas under the Lease except that Tenant shall have no right to access or
use the Restricted Common Areas; provided, that, upon not less than 24 hours’
prior actual notice to Landlord (except in the event of an emergency, in which
case no notice shall be required), Tenant shall have the right to access the
Restricted Common Areas to the extent necessary to access, repair, maintain, and
modify the panels that control the fire and life safety systems serving the
Premises. The Restricted Common Areas shall be accessible to Landlord in
accordance with Section 2.5 of the Lease in the same manner in which the
Landlord may access the roof and other structural elements of a Single User
Building. Landlord may lease space in the Restricted Common Areas for the
storage and installation of telecommunications equipment, and Tenant shall
permit reasonable access to the Restricted Common Areas to such tenants and
shall not interfere with any such tenant’s operations of its telecommunications
equipment or diminish any such tenant’s signal quality.
12.    Tenant Alterations. Tenant may construct any Tenant Alterations in the
1701 Space in accordance with the Lease, including but not limited to Section 7
of the Original Lease. Landlord hereby consents to Tenant’s use of DGA as the
architect and the provisions of (a) the tenth sentence of Section 8 and
(b) Section 19 of Exhibit B of the Original Lease shall apply as to the 1701
Space. Landlord shall not be obligated to make or pay for any alterations or
improvements to the 1701 Space whatsoever or to the Premises other than in
connection with Landlord’s maintenance and repair obligations expressly stated
in the Lease. The parties agree that any Tenant Alterations constructed in the
1701 Space in accordance with the Lease shall become the Landlord’s property
upon installation and will remain Landlord’s property at the expiration or
earlier termination of the Term.
13.    Occupancy Estoppel Certificate. Tenant will deliver an Occupancy Estoppel
Certificate in substantially the form attached as Exhibit C to the Original
Lease, as previously amended, for the Start Dates, move-in dates and Base Rent
commencement dates for the 1701 Space.
14.    1750 Right of First Offer; 1701 Space Right of First Offer Terminated.
Effective on the Fourth Amendment Effective Date, the right of first offer in
Section 30 of the Original Lease shall also apply as to the building located at
1750 North Loop Road. Tenant’s rights pursuant to Section 30 of the Original
Lease are terminated with respect to the 1701 Space and shall no longer have any
force or effect with respect the 1701 Space.
15.    Tenant’s Waiver of Termination Right. Tenant’s right to terminate the
Lease pursuant to Section 29 of the Original Lease is hereby terminated, and
Section 29 of the Original Lease shall have no further force or effect.


6



--------------------------------------------------------------------------------




16.    Use. Section 1.1(g) of the Lease is hereby revised to permit vivariums
and manufacturing in all of the Premises.
17.    Brokers. Landlord and Tenant represent and warrant that no broker or
agent negotiated or was instrumental in negotiating or consummating this Fourth
Amendment. Neither party knows of any real estate broker or agent who is or
might be entitled to a commission or compensation in connection with this Fourth
Amendment other than other than Greg Domanico of Kidder Mathews (“Broker”).
Tenant and Landlord will indemnify and hold each other harmless from all damages
paid or incurred by the other resulting from any claims asserted against either
party by brokers or agents claiming through the other party, except Tenant shall
not indemnify Landlord from claims by Broker.
18.    Whole Agreement. This Fourth Amendment sets forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements. Except as
amended herein, or in a future writing signed by both parties, there shall be no
other changes or modifications to the Lease between the parties and the Lease
and the terms and provision contained therein shall remain in full force and
effect. The terms of this Amendment will control over any conflicts between it
and the terms of the Lease.
19.    Successors and Assigns. This Fourth Amendment shall be binding upon the
parties hereto, their heirs, successors and assigns.
20.    Ratification. Except as amended by this Fourth Amendment, the Lease has
not been amended, and the parties ratify and confirm the Lease, as amended by
the Fourth Amendment, as being in full force and effect.
21.    Counterparts; Execution by Telecopy. This Fourth Amendment may be
executed in counterparts, each of which will constitute an original, but all of
which, when taken together, will constitute but one agreement. Executed copies
hereof may be delivered by telecopier or other electronic means, and upon
receipt will be deemed originals and binding upon the parties hereto, regardless
of whether originals are delivered thereafter.
22.    Representations; Occupancy Certificate.
(a)    Tenant certifies, represents and warrants to Landlord that, except as to
the Overpayment Amount (defined below): (i) a true, correct, and complete copy
of the Lease has been provided to Hillwood Enterprises; (ii) the Lease is in
full force and effect and has not been modified or amended, except as otherwise
set forth herein; (iii) to Tenant’s actual knowledge, without inquiry, neither
Existing Landlord nor Tenant is in default under the Lease and there does not
exist any facts or circumstances which, with the giving of notice, the passage
of time or both, would constitute a default by either Existing Landlord or
Tenant; (iv) to Tenant’s actual knowledge, without inquiry, all conditions of
the Lease to be performed by the Existing Landlord and necessary to the
enforceability of the Lease have been satisfied; (v) to Tenant’s actual
knowledge, without inquiry, all improvements or work required under the Lease to
be made by the Existing Landlord to date, if any, have been completed to the
satisfaction of the Tenant; (vi) except with respect to those under the Third
Amendment, allowances or other amounts payable by Existing Landlord to Tenant
have been paid in full; (vii) to Tenant’s actual knowledge, without inquiry,
charges for all labor and materials used or furnished in connection with
improvements and/or alterations made for the account of the Tenant at the
Premises and common areas have been paid in full; (viii) to Tenant’s actual
knowledge, without inquiry, on the Execution Date there are no existing
defenses, offsets, or claims that the Tenant has against the enforcement of the
Lease by the Existing Landlord; (ix) Tenant has no option or preferential right
to purchase all or any part of the Project, or the land of which the Project are
a part; (x) Tenant has no rights or interest with respect to the Premises other
than as a tenant under the Lease; (xi) Tenant has not assigned or sublet its
interest in the Premises; and (xii) as of the Execution Date, there are no
actions, whether voluntary or otherwise, pending against the Tenant under the
bankruptcy or insolvency laws of the United States or any state thereof.


7



--------------------------------------------------------------------------------




(b)    Prior to the Closing, upon ten (10) business days’ request by Existing
Landlord, Tenant shall deliver to Existing Landlord (for the benefit of Existing
Landlord and Landlord) an Occupancy Certificate in accordance with Section 16 of
the Lease.
23.    Disclosures. Pursuant to California Civil Code Section 1938, Landlord
hereby notifies Tenant that neither the Buildings nor the Premises have been
inspected by a Certified Access Specialist. A Certified Access Specialist (CASp)
can inspect the subject premises and determine whether the subject premises
comply with all of the applicable construction-related accessibility standards
under state law. Although state law does not require a CASp inspection of the
subject premises, the commercial property owner or lessor may not prohibit the
lessee or tenant from obtaining a CASp inspection of the subject premises for
the occupancy or potential occupancy of the lessee or tenant, if requested by
the lessee or tenant. The parties shall mutually agree on the arrangements for
the time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises.
24.    Intentionally deleted.
25.    No Restoration. Tenant shall not be required to remove any alterations or
improvements located in the Premises as of the Execution Date upon the surrender
of the Premises pursuant to Section 15.1 of the Lease. The foregoing shall not
be interpreted to limit Tenant’s obligation to repair damage to the Premises
caused by its removal of any alterations or improvements that it is permitted to
remove under the Lease.
26.    Closing; Termination of this Fourth Amendment. Landlord and Tenant agree
that this Fourth Amendment and the obligations of Landlord and Tenant hereunder
are contingent on the Closing, and, if the Contract is terminated, then this
Fourth Amendment shall terminate, and neither party shall have any obligation to
the other hereunder; provided, however, Landlord shall promptly notify Tenant of
the termination of the Contract. For the sake of clarity, the parties
acknowledge that this Fourth Amendment is a binding agreement between Hillwood
Enterprises and its successor-in-interest to the rights and obligations of
Hillwood Enterprises under the Contract acquiring fee title to the Project at
Closing (i.e., the Landlord) and Tenant, with all obligations contingent upon
the Closing (i.e. prior to the Fourth Amendment Effective Date, neither party
shall have a right to terminate this Fourth Amendment except for a failure of
the Closing to timely occur as expressly provided below). Upon the Closing, no
further documentation shall be required to evidence the effectiveness of this
Fourth Amendment; provided, however, at the request of either party, both
parties will execute a document confirming the occurrence of the Fourth
Amendment Effective Date. Tenant acknowledges and agrees that, in connection
with the Closing, Hillwood Enterprises will assign its rights under the Contract
to an entity affiliated with Hillwood Enterprises that will be formed to acquire
the Project. Accordingly, Hillwood Enterprises shall assign its right and
obligations under this Fourth Amendment to the successor-in-interest to the
rights and obligations of Hillwood Enterprises under the Contract acquiring fee
title to the Project at Closing (i.e., the Landlord); provided, however, prior
to the Closing this Fourth Amendment may not be assigned by Hillwood Enterprises
to any other parties. If the Closing has not occurred on or before March 31,
2020, then either Landlord or Tenant may terminate this Fourth Amendment, prior
to the Closing, by prior written notice to the other party. Tenant acknowledges
that (i) prior to the Closing, Landlord has no right, title, or interest in the
Buildings and (ii) Landlord has no right to bind or act on behalf of the
Existing Landlord.
27.    Additional 1751 Space. Landlord acknowledges that, for a period beginning
on the Third Amendment Vacation Date and continuing through August 31, 2019,
Existing Landlord incorrectly charged Tenant rent for the Additional 1751 Space,
resulting in an overpayment by Tenant in the amount of $20,677.95 (the
“Overpayment Amount”). Tenant acknowledges that Landlord shall not be liable for
the Overpayment Amount in the event that Existing Landlord has not reimbursed
Tenant for the Overpayment Amount by the Fourth Amendment Effective Date,
provided that the foregoing shall not limit Tenant’s recourse against Existing
Landlord with respect to the Overpayment Amount.


[Signatures appear on next page]


8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the Execution Date.
LANDLORD:
HILLWOOD ENTERPRISES, L.P.,
a Texas limited partnership


By: AHB, LLC, a Texas limited liability company
its general partner


By: /s/ Larry Blair                                               
Name: Larry Blair                                                
Title: Senior Vice President                             
 
 
TENANT:
EXELIXIS, INC., 
a Delaware corporation


By: /s/ Michael M. Morrissey                         
Name: Michael M. Morrissey                          
Title: President & Chief Executive Officer   





[Signature Page – Fourth Amendment]

--------------------------------------------------------------------------------







EXHIBIT A-4

PLAN DELINEATING THE PREMISES AND
TENANT MAINTAINED OUTDOOR AREAS


(See attached.)







--------------------------------------------------------------------------------








exhibit102image1601.jpg [exhibit102image1601.jpg]







--------------------------------------------------------------------------------




exhibit102image1751a.jpg [exhibit102image1751a.jpg]







--------------------------------------------------------------------------------




exhibit102image1751b.jpg [exhibit102image1751b.jpg]







--------------------------------------------------------------------------------






exhibit102image1801a.jpg [exhibit102image1801a.jpg]exhibit102image1801b.jpg
[exhibit102image1801b.jpg]









--------------------------------------------------------------------------------




exhibit102image1851a.jpg [exhibit102image1851a.jpg]exhibit102image1851b.jpg
[exhibit102image1851b.jpg]







--------------------------------------------------------------------------------




exhibit102image1701a.jpg [exhibit102image1701a.jpg]







--------------------------------------------------------------------------------




exhibit102image1701b.jpg [exhibit102image1701b.jpg]







--------------------------------------------------------------------------------




TENANT MAINTAINED OUTDOOR AREAS


exhibit102imagetma.jpg [exhibit102imagetma.jpg]











--------------------------------------------------------------------------------




exhibit102imagerent1601.jpg [exhibit102imagerent1601.jpg]







--------------------------------------------------------------------------------




exhibit102imagerent1701.jpg [exhibit102imagerent1701.jpg]







--------------------------------------------------------------------------------




exhibit102imagerent1751.jpg [exhibit102imagerent1751.jpg]







--------------------------------------------------------------------------------




exhibit102imagerent1801.jpg [exhibit102imagerent1801.jpg]







--------------------------------------------------------------------------------




exhibit102imagerent1851.jpg [exhibit102imagerent1851.jpg]













--------------------------------------------------------------------------------





EXHIBIT B
BASE RENT SCHEDULES
(See attached.)







--------------------------------------------------------------------------------




exhibit102imagerent1601.jpg [exhibit102imagerent1601.jpg]





--------------------------------------------------------------------------------




exhibit102imagerent1701.jpg [exhibit102imagerent1701.jpg]





--------------------------------------------------------------------------------




exhibit102imagerent1751.jpg [exhibit102imagerent1751.jpg]





--------------------------------------------------------------------------------




exhibit102imagerent1801.jpg [exhibit102imagerent1801.jpg]





--------------------------------------------------------------------------------




exhibit102imagerent1851.jpg [exhibit102imagerent1851.jpg]



